DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-6, 8-9, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safai (6,325,669).
Regarding claim 1, Safai discloses a crimp pin electrical connector (10, figure 3) comprising:
a shell (a FIGURE A below) defining an interior with a first opening and a second opening to define an axial path through the shell between the first opening and the second opening;
a flange (the FIGURE A below) circumscribing an exterior of the shell; and
an insert (40, figure 3) located within the interior and comprising a first end corresponding to the first opening, a second end corresponding to the second opening, and at least one passage extending between the first end and the second end, the insert comprising: at least one crimp pin (12, figure 3) corresponding to the at least one passage, with at least a portion of the at least one crimp pin comprising a pin (the FIGURE A below) and a crimp (the FIGURE A below); and a retention shoulder (the FIGUE A below) extending from the pin; and
a seal barrier (140, figure 3) separate from the insert and spaced from the retention shoulder, forming a portion of the passage and being configured to compressively seal at least a portion of the at least one crimp pin (seal at a distal end of the crimp);
wherein the at least one crimp pin is located within the at least one passage such that a portion of the at least one crimp pin is located on a first side of the flange and the crimp lies on a second side, opposite the first side, of the flange.

    PNG
    media_image1.png
    387
    541
    media_image1.png
    Greyscale

Regarding claim 2, figure 3 shows the flange is located between the first opening and the second opening.
Regarding claim 3, figure 3 shows the insert further includes an electrical insulator and a wire lead.
Regarding claim 4, figure 3 shows the at least one crimp pin is included within a set of crimp pins and the at least one passage is included within a set of passages, wherein a total number of crimp pins included within the set of crimp pins corresponds to a total number of passages included within the set of passages.
Regarding claim 5, figure 3 shows the at least one crimp pin has a barrel, which is located on the second side of the flange.
Regarding claim 6, figure 3 shows the barrel comprises an inspection hole, which is located on the second side of the flange.
 	Regarding claim 8, the at least one passage extends through a grommet (the FIGURE A above) and at least a portion of the crimp is received within a portion of the at least one passage extending through the grommet.
 	Regarding claim 9, figure 3 shows the seal barrier defining a first side (an upper or a top side with respect to figure 3) and a second side (a lower or a bottom side with respect to figure 3) of the seal barrier, and wherein the crimp pin is located entirely on the first side of the seal barrier.
Regarding claim 21, figure 3 shows the seal barrier is integrally formed with the grommet (integral by the crimp pin 12).
Regarding claim 23, figure 3 shows the seal barrier is provided entirely on the second side of the flange 
4.	Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (6,814,632).
Regarding claim 24, Peterson discloses a crimp pin electrical connector comprising:
a shell (64, figure 2) defining an interior with a first opening and a second opening to define an axial path through the shell between the first opening and the second opening;
a flange (a FIGURE B below) circumscribing an exterior of the shell; and
an insert (the FIGURE B below) located within the interior and comprising a first end corresponding to the first opening, a second end corresponding to the second opening, and at least one passage extending between the first end and the second end, the insert comprising:
at least one crimp pin (20, figure 1) corresponding to the at least one passage, with at least a portion of the at least one crimp pin comprising a pin (38) and a crimp (28);
a seal barrier (40, figure 1) forming at least a portion of the passage and compressively sealing at least a portion of the at least one crimp pin (at 44, figure 1 and column 4, lines 40-44); and
a grommet (62, figure 2) provided forming at least a portion of the passage;
wherein the seal barrier is formed within the grommet.

    PNG
    media_image2.png
    374
    436
    media_image2.png
    Greyscale


Allowable Subject Matter
5.	Claims 11-17, 19 and 22 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a wall separating a first area containing a fluid and the seal barrier having a first side and a second side configured to limit an egress of the fluid from the first side to the second side, as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
7.	Regarding claim 24, Applicant's arguments filed 07/20/22 have been fully considered but they are not persuasive. 
	Applicant argues: Amended claim 24 requires, among other things, a seal barrier forming at least a portion of the passage and compressively sealing at least a portion of the at least one crimp pin, a grommet provided forming at least a portion of the passage, and wherein the seal barrier is formed within the grommet. Peterson does not reach the above-described limitation.
	The Examiner disagrees. Peterson, column 4, lines 40-44 and figure 1 shows the seal barrier overlaps a portion of the crimp 28; therefore, the seal barrier forming compressively sealing at least a portion of the at least one crimp pin; and the seal barrier (40) is formed within the grommet (62).
8.	Applicant’s arguments with respect to claim(s) 1-6, 8-9, 21 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        08/10/22.